Citation Nr: 0523767	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a lower back disability with a bulging disc at 
L5-S1.





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from May 1985 to 
March 2001, with additional service in the United States Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  That decision granted service connection for 
a lower back disability and a 10 percent disability was 
assigned.  The veteran was notified of that decision and he 
appealed, claiming that an evaluation in excess of 10 percent 
should be assigned.  

Further review of the claims folder indicates that, in 
October 2003, the veteran was scheduled to present testimony 
before a Veterans Law Judge of the Board at the RO.  However, 
he failed to report at the appointed time and place.  As the 
veteran has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  The veteran's service-connected low back disability, 
which includes degenerative disc disease, is manifested by 
some restriction of motion, radiculopathy, tenderness, and 
reports of muscle spasms.  The disability has not caused the 
veteran to be incapacitated for a period of six weeks or 
more.  




CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, 
for low back disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Code 5293 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Additionally, it 
has been determined by VA's Office of the General Counsel 
that, when a claim of service connection is granted and the 
veteran submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) (West 
2002) [and now 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) 
is not required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case.

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  The veteran was notified of the information 
necessary to substantiate his claim involving increased 
evaluation by means of the discussions in the original rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and the Board's Remand of 
December 2003.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his lower back disability was 
underrated.  He was informed that he needed to provide 
supporting documentation that would support a higher rating 
pursuant to its respective diagnosis criteria.  In other 
words, he was informed that he had to show that the symptoms 
and manifestations produced by the lower back disability 
qualified the veteran for an evaluation in excess of 10 
percent.  

Moreover, the VA sent the appellant notice of the VCAA, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA first sent the 
veteran a VCAA letter in April 2001 and then sent another 
letter in September 2003.  The VA informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in November 2002 and again 
in February 2005, and March 2005.  During those examination 
sessions, the veteran had the opportunity to complain about 
his disc disorder.  The RO also obtained the veteran's 
available medical treatment records.  Moreover, the veteran 
was given the opportunity to present evidence and testimony 
before an RO hearing officer and the Board.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone medical examinations so that the VA would have a 
complete picture of the veteran's lower back disorder.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased ratings.  He has, by information letters, 
a rating decision, an SOC, and SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue now before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

On appeal is the veteran's request for an evaluation in 
excess of 10 percent for a lower back disability - a request 
that the RO has previously denied.  As noted above, the 
veteran initially submitted a request to the VA asking that 
service connection be found for a lower back disorder to 
include a disc disorder.  Upon reviewing the veteran's 
service medical records, the RO granted service connection 
for a "low back condition with disc bulging at the L5-S1".  
That was accomplished through a rating decision that was 
issued in February 2002; a 10 percent rating was assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5295 
(2001).  

Although the RO recognized that there was some type of disc 
involvement with respect to the service-connected back 
disorder, the RO evaluated the disorder in accordance with 
the criteria used to rate back strain.  Under Diagnostic Code 
5295 (2002), a noncompensable evaluation will be assigned for 
[lumbosacral] strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Nevertheless, the veteran's back disability could be rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5292 (2002), 
subsequently changed to Diagnostic Code 5243 (2004).  Other 
disability codes that can be used are listed below:

Diagnostic Code 5285 Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 Spine, complete bony fixation 
(ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
	100 
Favorable angle					60

Diagnostic Code 5289 Spine, ankylosis of, lumbar:

Unfavorable 					
	50 Favorable					
	40

Diagnostic Code 5292 Spine, limitation of motion of, lumbar:

Severe 						40
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 Intervertebral disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief 
	40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Rather than applying a mechanical formula, the VA 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  In 
evaluating the veteran's musculoskeletal impairments, the 
Board is cognizant of its responsibilities under the Rating 
Schedule.  38 C.F.R. 
§ 4.71 et seq.  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca, the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2004).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2004) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2004), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.  

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  

The veteran has asked that his back disability be rated 
higher than 10 percent disabling.  The veteran underwent a VA 
examination in November 2002 in order to determine the 
presence and severity of the condition.  The range of motion 
was measured as follows:

Forward Flexion				0 to 30 
degrees
Extension					Not 
measured
Left and Right Lateral Flexion		0 to 
30 degrees
Left and Right Lateral Rotation		0 
to 30 degrees

The examiner reported that any movement of the lumbar spine 
produced pain that was somewhat relieved through the use of 
anti-inflammatory or muscle relaxant-type medications.  
Specific numerical findings with respect to neurological 
deficits were not noted on the examination report.  However, 
the doctor stated that the neurological evaluation was 
"remarkable for physiologic and symmetrical reflexes, 
strength and sensation in both lower extremities."  The 
examiner reported that there was no evidence of guarding or 
muscle spasms.  Nevertheless, the doctor did confirm the 
diagnosis of degenerative disc disease of the lumbar segment 
of the spine.  Finally, the examiner concluded that there was 
inconsistencies with respect to the examination and that he 
could not provide an adequate evaluation of the functional 
limitations caused by the disc disorder.  

Additional examinations were performed in February and March 
of 2005.  A neurological examination was accomplished in 
March.  The examiner found that the veteran had right L5-S1 
radiculopathies with pain.  It was noted that the veteran had 
used epidurals and oral medications to reduce, but not 
eliminate, the pain and discomfort caused by the lower back 
disability.  The neurologist did not mention whether the 
veteran's paravertebral muscles were tight due to muscle 
spasms.    

X-ray films produced at the time of the two examinations 
showed spurring and disc space narrowing at L5-S1.  Mild 
arthritic changes involving the facet joint were also 
presence, and mild scoliosis to the right of the lower lumbar 
region was noted.  

The physical examination of the back, done in February 2005, 
produced the following range of motion measurement results:

Flexion		90 degrees		Normal:  90 to 100 
degrees
Extension		20 degrees		Normal:  45 degrees
Lateral bending	30 degrees		Normal:  45 to 50 
degrees

Mild tenderness of the back upon palpation was reported.  
Muscle strength of 5/5 was measured in all major muscle 
groups and the lower extremity.  

The examiner reported that the veteran did not wear an 
appliance to help support the back.  The veteran complained 
of pain, weaknesses, and muscle spasms.  However, the veteran 
also admitted that he had not suffered from any 
incapacitating episodes involving the back for over a period 
of one year.  While the veteran stated that the back disorder 
occasionally interfered with his work, it did not prevent him 
from working.  The doctor wrote that while the veteran did 
suffer from pain and radiculopathy, the symptoms and 
manifestations produced by the disorder did not interfere 
with the veteran's ability to walk.  The doctor insinuated 
that the veteran's functional limitations were increased with 
back use (repetition) along with occasional flare-ups.  In 
other words, while there was indeed functional limitations as 
a result of the complained of pain, the examiner was unable 
to plausibly estimate the amount of additional restrictions 
caused by the pain.  

The various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, despite being diagnosed as having 
degenerative disc disease, the records have not shown that 
the veteran suffers from an absent ankle jerk or neurological 
findings consistent with a condition affecting the discs.  
Moreover, he appears to have full motor strength, and all 
reflexes are present.

The same records do show that the veteran has muscle spasms 
and tenderness of the back.  When measured last, his range of 
motion was found to be moderately restricted, and he 
complained of chronic pain.  There was also evidence of pain 
on motion.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While the clinical 
findings do not exactly mirror the evaluation criteria for a 
40 percent schedular disability rating for a lower back 
disability, the Board opines that the evidence more closely 
approximates the higher rating versus that of a 10 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.7, Part 4, Diagnostic Codes 5292, 5293, and 5295 (2002).  
His range of motion is moderately restricted; he experiences 
muscle spasms; pain and tenderness were noted and found upon 
examination.  Therefore, a 40 percent disability rating is 
warranted pursuant to the rating criteria in effect prior to 
September 22, 2002.

However, the evidence does not support an evaluation in 
excess of 40 percent under either the old or new criteria.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2004).  
Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2003) are 
also not pertinent.  The Board would add that under the 
revised rating criteria, because unfavorable ankylosis is 
required for the awarding of a 50 or 100 percent disability 
rating under Diagnostic Codes 5235 through 5242, and since 
unfavorable ankylosis has not been diagnosed, these criteria 
are also not for application.  38 C.F.R. Part 4 (2004).  

The Board has considered whether the veteran would be 
entitled to a rating in excess of 40 percent after September 
22, 2002, under the revised rating criteria.  Under the 
criteria in effect prior to September 26, 2003, the medical 
evidence does not show that he has moderate sciatic nerve 
involvement, which would qualify the veteran for a higher 
evaluation.  Moreover, there is no evidence showing that 
after September 25, 2003, the veteran had incapacitating 
episodes lasting six weeks or more, along with neurological 
involvement.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Limited motion of the lumbar segment of the 
spine results in a certain level of functional loss.  
However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  

In sum, the Board grants a 40 percent disability rating for a 
lower back disability, subject to the precepts of VAOGC 3-
2000, and in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 5293 (2002).  The benefit-of-the-doubt- rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 40 percent rating 
from the date of the original grant of service connection.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  Further, while the benefit of any doubt 
has been given to the veteran, it is the conclusion of the 
Board that his request for an evaluation in excess of 40 
percent for a lower back disorder must be denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected lower back and disc disability, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
are not met.


ORDER

An evaluation of 40 percent for degenerative disc disease of 
the lumbar segment of the spine is granted, subject to the 
regulations governing the award of monetary benefits. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


